Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000722
                                                         05-DEC-2014
                                                         11:32 AM



                           SCWC-11-0000722


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I




                         DEBORAH J. WALTRIP,

                    Petitioner/Claimant-Appellant,


                                 vs.


          TS ENTERPRISES, INC., dba KIMO’S RESTAURANT,

                  Respondent/Employer-Appellee, 


                                 and


                 FIREMAN’S FUND INSURANCE COMPANY,

              Respondent/Insurance Carrier-Appellee,


                                 and


                     SPECIAL COMPENSATION FUND,

                         Respondent/Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

     (CAAP-11-0000722; CASE NO. AB 2007-047(M) (7-02-00262))


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)



          Petitioner/Claimant-Appellant Deborah J. Waltrip’s


application for writ of certiorari filed on October 31, 2014, is


hereby accepted.

          IT IS HEREBY ORDERED that no oral argument will be

held, subject to further order of this court.   Any party may,

within ten days and pursuant to Rule 34(c) of the Hawai'i Rules

of Appellate Procedure, move for retention of oral argument.

          DATED:   Honolulu, Hawai'i, December 5, 2014.

Deborah J. Waltrip,
            /s/ Mark E. Recktenwald

petitioner pro se

                                /s/ Paula A. Nakayama

Robyn M. Kuwabe for

respondent Special
             /s/ Sabrina S. McKenna

Compensation Fund


Robert E. McKee, Jr.,
          /s/ Richard W. Pollack

for respondents TS

Enterprises, Inc., and
         /s/ Michael D. Wilson

Fireman’s Fund Ins. Co.